Citation Nr: 1021125	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-32 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and adjustment disorder with anxiety.

2.  Entitlement to service connection for an eye disorder, to 
residuals of in-service surgical procedure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The Veteran's claims file has been transferred 
to the RO in Indianapolis, Indiana.  

The Veteran was afforded a Board hearing, held by the 
undersigned, in March 2010.  A copy of the hearing transcript 
has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets any further delay, the Veteran's 
claims must be remanded for additional development.

Regarding service connection for post-traumatic stress 
disorder (PTSD), this type of claim requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2009).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the Veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d) (2009).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the Veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary.  38 C.F.R. § 
3.304(f) (2009).  If, however, VA determines either that the 
Veteran did not engage in combat with the enemy or that he 
did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Zaryck v. 
Brown, 6 Vet. App. 91 (1993); see also Cohen v. Brown, 10 
Vet. App. 128, 138 (1997); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

In this case, there is no evidence within the record that the 
Veteran engaged in active combat.  Instead, the RO has 
verified one of two stressor statements submitted by the 
Veteran.  The Veteran reported that on April 10, 1970, when 
returning from his aircraft mechanic duty station, he heard a 
loud noise and looked up to see an out of control aircraft 
fly overhead and subsequently crash in a housing area.  The 
crash resulted in considerable damage, and he further learned 
that two casualties of the accident were friends of his.  The 
RO acknowledged that the Veteran's military records verify 
that he was stationed at Udon Airfield, Thailand, from June 
17, 1969 to June 17, 1970, and that an aircraft did in fact 
make a crash landing into the housing area of the airbase.  
See Military Data Sheet.  Regarding the Veteran's other 
stressor statement, which detailed dangerous night missions 
in Laos, these missions have not been verified to date.  A 
formal finding of unavailability by the U.S. Army and Joint 
Services Records Research Center (JSRRC) noted that the 
Veteran's stressor information was insufficient to initiate a 
records search.  See Formal Finding, June 2007.

The Veteran was afforded a VA psychiatric examination in 
August 2009.  Following the interview, the examiner simply 
stated that there was "no diagnosis of PTSD per DSM IV 
criteria."  However, the examiner failed to provide a 
rationale for this opinion, or a discussion of the Veteran's 
reported symptoms in relation to his verified stressor.  
Further, the examiner failed to document any other 
psychiatric disorders, if applicable, or state whether any 
additional disorder may be linked to the Veteran's period of 
active service.  See VA examination report, August 2009.

The Board notes that the Veteran's record contains a notation 
of a PTSD diagnosis, however this record fails to note 
whether the Veteran's record was reviewed prior to the 
diagnosis, and the diagnosis also fails to note whether the 
Veteran's PTSD symptoms are related to a verified, in-service 
stressor.  See Report, June 2009.

A statement from the Veteran's primary VA provider noted that 
the Veteran has a current diagnosis of adjustment disorder 
with anxiety, however the report did not contain a medical 
nexus linking that diagnosed disorder to the Veteran's period 
of active service.  See Statement, February 2010.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that claims for service 
connection for PTSD encompass claims for service connection 
for all psychiatric disabilities. Clemons v. Shinseki, 23 
Vet. App 1 (2009).  In this case, the Veteran has been 
documented as having various psychiatric disorders, including 
adjustment disorder with anxiety.  Therefore, the Board has 
re-characterized the issue as entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD and adjustment disorder with anxiety, and that issue 
must be remanded for development and adjudication in 
accordance with Clemons.

As such, the Board notes that the Veteran has not been 
afforded a VA examination in connection with his current, 
broader claim for service connection for an acquired 
psychiatric disorder, to include PTSD and adjustment disorder 
with anxiety.  As one of the Veteran's stressors has been 
confirmed, and because the August 2009 VA psychiatric 
examination did not provide any rationale to support the lack 
of a diagnosis of PTSD, the RO should provide the Veteran 
with an additional VA psychiatric examination to determine 
whether the Veteran currently has PTSD, or any other 
psychiatric disorder, to include adjustment disorder or an 
anxiety disorder, and determine whether any current diagnosis 
is related to service or to a verified in-service stressor.

Regarding the Veteran's claim for entitlement to service 
connection for a right eye disorder, service treatment 
records contain reports in which a preexisting disorder, 
esotropia, was surgically corrected in September 1969.  His 
claims folder is replete with diagnoses of several eye 
disorders, to include acute posterior vitreous detachment, 
pseudophakia, status post retinal detachment repair, 
childhood strabismus with previous surgery, high myopia (see 
Private report, August 2005), cataracts, and a dilated pupil 
(see VA outpatient report, January 2007).  During the 
Veteran's Board hearing, he testified that, although he 
entered service with a preexisting eye disorder, he required 
surgical intervention during active duty following  a near-
fatal accident.  He further reported that, during that 
procedure, the surgeon injured an ocular nerve, resulting in 
a perpetually-dilated right pupil.  See Transcript, p. 3.

In order to establish direct service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).  

The Veteran testified that he has experienced a dilated right 
pupil since his surgery in 1969.  See Transcript, p. 7.  The 
Board notes that the Veteran is competent to report that he 
has experienced right eye symptoms since his period of active 
duty.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Because he has a current diagnosis of an eye 
disorder, as well as in-service reports of an eye disorder, 
further development is required prior to adjudication of the 
Veteran's claim.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  As 
such, the Veteran's claim must be remanded for a VA 
examination to determine the nature and etiology of any 
current eye disorder.  The medical examination must consider 
the records of prior medical treatment, as well as service 
treatment records and the Veteran's statements, in order to 
assure a fully-informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  

Finally, where VA has constructive and actual knowledge of 
the availability of pertinent reports in the possession of 
the VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  During the Veteran's March 2010 Board hearing, he 
testified that he had received treatment for eye disorders 
within the past year from the VA Medical Center (VAMC) in 
Indianapolis, Indiana.  At present, the Veteran's record is 
devoid of VA outpatient treatment reports from that facility 
since January 2007.  Therefore, on remand, records from the 
Indianapolis VAMC, from January 2007 through the present, 
should be obtained to the extent available.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the 
Indianapolis, Indiana VAMC and request 
copies of all of the Veteran's treatment 
records from January 2007 to the present.  
If any of the pertinent records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claims file.  

2.  Following the receipt of any 
additional treatment records, the AMC 
should provide a VA examination to 
determine the nature and etiology of 
any currently-diagnosed eye disorder.  
After examination and review of the 
claims folder, to include records from 
the Veteran's September 1969 in-service 
ocular procedure, in addition to his 
lay statements of record and Board 
hearing testimony, the examiner should 
address the following:

a)	For any eye disorder identified, is 
it at least as likely as not that 
the disability originated during 
active service, or is otherwise 
related to active service.  

b)	If it is determined that any 
current eye disorder existed prior 
to the Veteran's period of active 
service, address whether it is at 
least as likely as not that any 
corrective surgery in service was 
an ameliorative procedure, or was 
the preexisting eye disorder made 
permanently worse by an injury, 
disease, or event of service origin 
(i.e., aggravated in service) to 
include as a result of a surgical 
procedure performed in September 
1969. 

The claims file must be made available 
to the examiner and the examiner should 
indicate in his/her report whether or 
not the claims file was reviewed.  A 
rationale for any opinion expressed, to 
include a discussion regarding the 
Veteran's September 1969 in-service 
surgical procedure, should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

3.  The Veteran should be also afforded 
an additional VA psychiatric 
examination to determine the diagnosis 
of any and all psychiatric disorders 
that may be present, to include PTSD, 
an adjustment disorder, or an anxiety 
disorder.  The examiner is requested to 
review all pertinent records associated 
with the claims file, to include the 
June 2009 diagnosis of PTSD, as well as 
a report from the Veteran's primary 
provider which diagnosed the Veteran 
with adjustment disorder with anxiety.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed, but 
should include psychological testing 
including PTSD sub scales.  

The examiner should identify all 
current psychiatric disorders other 
than PTSD.  For each diagnosis 
identified, the examiner should state 
whether it is at least as likely as not 
that the disorder manifested in service 
or is otherwise causally or 
etiologically related to the Veteran's 
military service.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

Regarding PTSD, the RO should provide 
the examiner with a summary of any 
verified in-service stressors, to 
include the verified plane crash which 
took place on April 10, 1970, to which 
the Veteran was a witness.  The 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an in-service stressor has resulted 
in PTSD.  For any verified stressor, 
the examiner should determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should then 
comment upon the link between the 
current symptomatology and any verified 
in-service stressor.

A clear rationale for all opinions must 
be provided and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Since it is important "that 
each disability be viewed in relation 
to its history[,]" 38 C.F.R. § 4.1 
(2009), copies of all pertinent records 
in the appellant's claims file, or in 
the alternative, the claims file, must 
be made available to the examiner for 
review.

4.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After the 
Veteran has had an adequate opportunity 
to respond, the appeal should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


